DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on March 28, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Drawings
The drawings submitted on November 29, 2017.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on November March 28, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10977844. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant application claim 1, which are not explicitly recited in the combination of Patent claim 1, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claim 1 of U.S. Patent 10977844:

Application No. 17/214,918 – Claim 1
Application No. 10977844 – Claim 1

A method implemented by a computing device, the method comprising:

One or more computer-readable media having a plurality of executable instructions embodied thereon that, responsive to execution by one or more processors, causes the one or more processors to perform operations comprising: 

generating, by the computing device, a plurality of masks, each said mask segmenting a single image into a respective editable portion of a plurality of 
editable portions as taken from the single image;

 responsive to the single request, automatically generating a plurality of masks, each said mask segmenting the single image into a respective editable portion of a plurality of editable portions as taken from the single image;

displaying, by the computing device, the plurality of masks separately and concurrently in a user interface as segmenting the single image into the plurality of editable portions;

displaying the plurality of masks separately and concurrently in the user interface as segmenting the single image into the plurality of editable portions as taken from the single image.

receiving, by the computing device, a selection of at least one said mask via the user interface; and

receiving a single request via a user interface to segment a single image

displaying, by the computing device in the user interface responsive to the selection, multiple nested masks containing respective portions of the respective editable portion of the at least one said mask.



Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10977844.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant application claim 6, which are not explicitly recited in the combination of Patent claim 1, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilra (US 8170380 B1).
Regarding claim 1.  Gilra discloses a method implemented by a computing device, the method comprising: 
generating, by the computing device, a plurality of masks (Gilra, see at least col. 6, lines 32-35, These other objects could include smart objects, symbols, groups or masks (clicking on mask thumbnail will make it change from editable mask and maintain appearance mask), each said mask segmenting a single image into a respective editable portion of a plurality of editable portions as taken from the single image (Gilra, see at least col. 5, lines 5-39, Referring now to FIG. 2, a screen shot 20 of a GUI is shown. In this example, the same image is being shown, however the image has been imported into a different application and is being edited in accordance with the Smart Interactive Import methodology. The user has selected to view the layers in a first state, in this example the maintain appearance state. The image 22 closely resembles the image 12 for FIG. 1, with only some very slight differences between the images 12 and 22. Also shown are thumbnails for each layer. Thumbnail 24 is for the flower layer and represents the solid flower 54. Thumbnail 26 is for the gradient fill flower and represents the gradient flower 56. Thumbnail 28 is for the leaf layer and represents the leaf 58. Thumbnail 30 is for the footer gradient and represents the footer 60 of the image. Thumbnail 32 is for the apple layer and represents the apple 62. Thumbnail 34 is for the statue layer and represents the statue of liberty 64. Thumbnail 36 is for the pic layer and represents the picture 66. Thumbnail 38 is for the pattern filled border layer and represents the pattern fill 68 around picture 66. Thumbnail 40 is for the picborder layer 40 and represents the picture border 70. Thumbnail 42 is for the gradient fill over entire image layer. Thumbnail 44 is for the New York City layer and represents the New York City term 74. Any one of the layer thumbnails can be selected, and the layer represented by the thumbnail is changed from the maintain appearance state to the editable state. Thus, in this example, if the user desired to edit the leaf layer using a tool not supported by the maintain image format, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer. Upon finishing the edits to the leaf layer, the user could commit the layer or commit the entire file.); 
displaying, by the computing device, the plurality of masks separately and concurrently in a user interface as segmenting the single image (Gilra, see FIG. 2 and at least col. 5, lines 15-28, Thumbnail 24 is for the flower layer and represents the solid flower 54. Thumbnail 26 is for the gradient fill flower and represents the gradient flower 56. Thumbnail 28 is for the leaf layer and represents the leaf 58. Thumbnail 30 is for the footer gradient and represents the footer 60 of the image. Thumbnail 32 is for the apple layer and represents the apple 62. Thumbnail 34 is for the statue layer and represents the statue of liberty 64. Thumbnail 36 is for the pic layer and represents the picture 66. Thumbnail 38 is for the pattern filled border layer and represents the pattern fill 68 around picture 66. Thumbnail 40 is for the picborder layer 40 and represents the picture border 70. Thumbnail 42 is for the gradient fill over entire image layer. Thumbnail 44 is for the New York City layer and represents the New York City term 74) into the plurality of editable portions (Gilra, see col. 5, lines 29-31, Any one of the layer thumbnails can be selected, and the layer represented by the thumbnail is changed from the maintain appearance state to the editable state ); 
receiving, by the computing device, a selection of at least one said mask via the user interface (Gilra, see FIG. 2, col. 5, lines 33-37, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer); and 
displaying, by the computing device in the user interface responsive to the selection, multiple nested masks containing respective portions of the respective editable portion of the at least one said mask (Gilra, col. 5, lines 40-45, Referring now to FIG. 3, a screen shot 80 of a GUI is shown. In this example, the same image is being shown, however the user has selected to view the layers in a first state, in this example the editable state. The image 82 has several differences as compared to the image 12 of FIG. 1 and image 22 of FIG. 2. Also shown are thumbnails for each layer, similar to FIG. 2).

    PNG
    media_image1.png
    681
    770
    media_image1.png
    Greyscale

Regarding claim 2.  Gilra discloses the method of claim 1, further comprising automatically generating, by the computing device, the multiple nested masks containing the respective portions of the respective editable portion of the at least one said mask (Gilra, see at least col. 5, lines47-59, Any one of the layer thumbnails can be clicked, and the layer represented by the thumbnail is swapped from the editable state to the maintain appearance state. Thus, in this example if the user was unhappy with the footer gradient layer 84 currently displayed in an editable state, since the footer gradient layer is quite different from the footer gradient layer in the maintain appearance state, the user could click on the footer gradient thumbnail 30 and the footer gradient layer 84 would be swapped from the editable state to the maintain appearance state and the footer gradient would appear like the footer gradient shown in image 22 instead of the footer gradient shown in image 82. The user could commit the layer or commit the entire file.).

Regarding claim 3.  Gilra discloses the method of claim 2, wherein the automatically generating the multiple nested masks is performed responsive to the selection of the at least one said mask (Gilra, see at least col 6, lines 11-16, The GUI gesture could also require selection from menu items or context menu items applied on selection (i.e., multiple layers at the same time). In this case, the user would swap to the other state. The GUI gesture could further include the use of short cut keys, or the double clicking on the element/object on the canvas to get the other counterpart.).

Regarding claim 5.  Gilra discloses the method of claim 1, wherein at least one said mask appears via the user interface responsive to a user interaction with a respective portion of the single image (Gilra, see FIG. 2 and at least col. 5, lines 29-39, (19) Any one of the layer thumbnails can be selected, and the layer represented by the thumbnail is changed from the maintain appearance state to the editable state. Thus, in this example, if the user desired to edit the leaf layer using a tool not supported by the maintain image format, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer. Upon finishing the edits to the leaf layer, the user could commit the layer or commit the entire file).

Regarding claim 6.  Gilra discloses the method of claim 1, wherein the plurality of masks are displayed as a strip of thumbnails or a pop-up (Gilra, see at least col. 6, lines 5-7, The GUI gesture could also be realized as a click on some thumbnail (similar to the eye/lock thumbnail) on the layer panel to change state.).

Regarding claim 7. Gilra discloses the method of claim 1, wherein the segmenting the single image is performed utilizing at least one of deep learning techniques, color range detection, saliency detection, thresholding, clustering methods, compression-based methods, histogram-based methods, edge detection, dual clustering methods, region-growing methods, partial differential equation-based methods, variational methods, graph partitioning methods, watershed transformation, model based segmentation, multi-scale segmentation, and semi-automatic segmentation (Gilra, see at least col. 7, lines 9-18, After determining the similarity percentages as described above, the percentages could be shown as overlays on the thumbnails or at some other place in different color shades. (A darker color means that layer needs attention and is closer to the threshold.) Different colors could be used for layers that are less than the threshold as compared to those which are greater than the threshold and the color shade would be determined based on the proximity to the threshold. The layer sets (groups) could show the overall average of the similarity percentages of the layers of the set.).

Regarding claim 8.  Gilra discloses the method of claim 1, wherein the displaying the plurality of masks separately and concurrently in the user interface as segmenting the single image into the plurality of editable portions includes the single image (Gilra, see col. 5, lines FIG. 2, see at least 14-28, Thumbnail 24 is for the flower layer and represents the solid flower 54. Thumbnail 26 is for the gradient fill flower and represents the gradient flower 56. Thumbnail 28 is for the leaf layer and represents the leaf 58. Thumbnail 30 is for the footer gradient and represents the footer 60 of the image. Thumbnail 32 is for the apple layer and represents the apple 62. Thumbnail 34 is for the statue layer and represents the statue of liberty 64. Thumbnail 36 is for the pic layer and represents the picture 66. Thumbnail 38 is for the pattern filled border layer and represents the pattern fill 68 around picture 66. Thumbnail 40 is for the picborder layer 40 and represents the picture border 70. Thumbnail 42 is for the gradient fill over entire image layer. Thumbnail 44 is for the New York City layer and represents the New York City term 74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilra (US 8170380 B1) as applied to claim 1 above and further in view of Lorenz et al. (US 20140029868 A1, hereinafter Lorenz).
Regarding claim 4. Gilra discloses the method of claim 1, wherein the plurality of masks are based on a user selected, but does not explicitly disclose wherein the plurality of masks are based on a user selected segmentation detail level.  However, Lorenz discloses: 
wherein the plurality of masks are based on a user selected segmentation detail level (Lorenz, see the last two lines of the par. [0042], the number "2" is chosen as the number of layers or sub layers to be added to the image layer stack).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Gilra disclosed invention, and have wherein the plurality of masks are based on a user selected segmentation detail level, as taught by Lorenz, thereby to provide the method that split the image into multiple layer and sub-layer that is easy for user to edit the image and save time for processing.

Claims 9-13, 15-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gilra (US 8170380 B1) in view of Lorenz et al. (US 20140029868 A1, hereinafter Lorenz).
Regarding claim 9.  Gilra in view Lorenz discloses a system that processes the method of claims 1 and 4, so it is rejected for the same rationale of claims 1 and 4.

Regarding claim 10.  Gilra in view of Lorenz discloses the system of claim 9, the operations further comprising: 
receiving a selection of at least one said mask via the user interface (Lorenz, see at least par. 0043], FIG. 5 is a diagram of an example GUI 107 illustrating the selection of a layer from an image for the image layer stack. Shown is the image 403 that is selected through the use of a graphical pointer 501); and
displaying, in the user interface responsive to the selection, multiple nested masks containing respective portions of the respective editable portion of the at least one said mask (Gilra, col. 5, lines 40-45, Referring now to FIG. 3, a screen shot 80 of a GUI is shown. In this example, the same image is being shown, however the user has selected to view the layers in a first state, in this example the editable state. The image 82 has several differences as compared to the image 12 of FIG. 1 and image 22 of FIG. 2. Also shown are thumbnails for each layer, similar to FIG. 2).

Regarding claim 11.  Gilra in view of Lorenz discloses the system of claim 10, the operations further comprising automatically generating the multiple nested masks containing the respective portions of the respective editable portion of the at least one said mask (Gilra, see at least col. 6, lines 33-35, These other objects could include smart objects, symbols, groups or masks (clicking on mask thumbnail will make it change from editable mask and maintain appearance mask).).
Regarding claim 12. Gilra in view of Lorenz discloses the system of claim 9, wherein the displaying of the plurality of masks is performed separately and concurrently in the user interface (Gilra, see FIG. 2 and at least col. 5, lines 15-28, Thumbnail 24 is for the flower layer and represents the solid flower 54. Thumbnail 26 is for the gradient fill flower and represents the gradient flower 56. Thumbnail 28 is for the leaf layer and represents the leaf 58. Thumbnail 30 is for the footer gradient and represents the footer 60 of the image. Thumbnail 32 is for the apple layer and represents the apple 62. Thumbnail 34 is for the statue layer and represents the statue of liberty 64. Thumbnail 36 is for the pic layer and represents the picture 66. Thumbnail 38 is for the pattern filled border layer and represents the pattern fill 68 around picture 66. Thumbnail 40 is for the picborder layer 40 and represents the picture border 70. Thumbnail 42 is for the gradient fill over entire image layer. Thumbnail 44 is for the New York City layer and represents the New York City term 74) into the plurality of editable portions (Gilra, see col. 5, lines 29-31, Any one of the layer thumbnails can be selected, and the layer represented by the thumbnail is changed from the maintain appearance state to the editable state).

Regarding claim 13.  Gilra in view of Lorenz discloses the system of claim 9, wherein the plurality of masks are based on a user selected segmentation detail level (Lorenz, see the last two lines of the par. [0042], the number "2" is chosen as the number of layers or sub layers to be added to the image layer stack).


Regarding claim 16. Gilra in view of Lorenz discloses the system of claim 9, the level of detail indicating a number of masks to be generated or how much detail (Lorenz, see the last two lines of the par. [0042],  the number "2" is chosen as the number of layers or sub layers to be added to the image layer stack).

Regarding claim 17.  Gilra discloses a method implemented by a computing device, the method comprising: 
generating, by the computing device, a plurality of masks (Gilra, see at least col. 6, lines 32-35, These other objects could include smart objects, symbols, groups or masks (clicking on mask thumbnail will make it change from editable mask and maintain appearance mask), each said mask segmenting a single image into a respective editable portion of a plurality of editable portions as taken from the single image (Gilra, see at least col. 5, lines 5-39, Referring now to FIG. 2, a screen shot 20 of a GUI is shown. In this example, the same image is being shown, however the image has been imported into a different application and is being edited in accordance with the Smart Interactive Import methodology. The user has selected to view the layers in a first state, in this example the maintain appearance state. The image 22 closely resembles the image 12 for FIG. 1, with only some very slight differences between the images 12 and 22. Also shown are thumbnails for each layer. Thumbnail 24 is for the flower layer and represents the solid flower 54. Thumbnail 26 is for the gradient fill flower and represents the gradient flower 56. Thumbnail 28 is for the leaf layer and represents the leaf 58. Thumbnail 30 is for the footer gradient and represents the footer 60 of the image. Thumbnail 32 is for the apple layer and represents the apple 62. Thumbnail 34 is for the statue layer and represents the statue of liberty 64. Thumbnail 36 is for the pic layer and represents the picture 66. Thumbnail 38 is for the pattern filled border layer and represents the pattern fill 68 around picture 66. Thumbnail 40 is for the picborder layer 40 and represents the picture border 70. Thumbnail 42 is for the gradient fill over entire image layer. Thumbnail 44 is for the New York City layer and represents the New York City term 74. Any one of the layer thumbnails can be selected, and the layer represented by the thumbnail is changed from the maintain appearance state to the editable state. Thus, in this example, if the user desired to edit the leaf layer using a tool not supported by the maintain image format, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer. Upon finishing the edits to the leaf layer, the user could commit the layer or commit the entire file.);  
displaying, by the computing device, the plurality of masks separately and concurrently in a user interface as segmenting the single image into the plurality of editable portions (Gilra, see FIG. 2 and at least col. 5, lines 15-28, Thumbnail 24 is for the flower layer and represents the solid flower 54. Thumbnail 26 is for the gradient fill flower and represents the gradient flower 56. Thumbnail 28 is for the leaf layer and represents the leaf 58. Thumbnail 30 is for the footer gradient and represents the footer 60 of the image. Thumbnail 32 is for the apple layer and represents the apple 62. Thumbnail 34 is for the statue layer and represents the statue of liberty 64. Thumbnail 36 is for the pic layer and represents the picture 66. Thumbnail 38 is for the pattern filled border layer and represents the pattern fill 68 around picture 66. Thumbnail 40 is for the picborder layer 40 and represents the picture border 70. Thumbnail 42 is for the gradient fill over entire image layer. Thumbnail 44 is for the New York City layer and represents the New York City term 74) into the plurality of editable portions (Gilra, see col. 5, lines 29-31, Any one of the layer thumbnails can be selected, and the layer represented by the thumbnail is changed from the maintain appearance state to the editable state ); 

    PNG
    media_image2.png
    714
    907
    media_image2.png
    Greyscale
 
receiving, by the computing device, a selection of at least one said mask via the user interface (Gilra, see FIG. 2, col. 5, lines 33-34, the user could click on thumbnail 28); and 
generating, by the computing device responsive to the selection, a foreground layer from the at least one mask (Gilra, see at least col. 5, lines 34-37, the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer); 
displaying, by the computing device, the thumbnail of the image in the user interface (Gilra, see at least col. 5, lines 40-46, FIG. 3, Any one of the layer thumbnails can be clicked, and the layer represented by the thumbnail is swapped from the editable state to the maintain appearance state. Thus, in this example if the user was unhappy with the footer gradient layer 84 currently displayed in an editable state, since the footer gradient layer is quite different from the footer gradient layer in the maintain appearance state, the user could click on the footer gradient thumbnail 30 and the footer gradient layer 84 would be swapped from the editable state to the maintain appearance state and the footer gradient would appear like the footer gradient shown in image 22 instead of the footer gradient shown in image 82);
but does not explicitly discloses compositing, by the computing device, the foreground layer with a background; and displaying, by the computing device, the foreground layer with the background in the user interface.  However, Lorenz discloses:
compositing, by the computing device, the foreground layer with a background ([0042] FIG. 4 is a diagram of an example GUI 107 illustrating a selection of the number of layers for an image layer stack. Shown is an image 403 and an image 404 that are displayed within a sub frame 402. Also shown is a sub frame 401. The sub frame 401 and sub frame 402 are display areas. In some example embodiments, a graphical pointer 405 is used to select the image 404 from the sub frame 402. Using the graphical pointer 405, the image 404 is placed into the sub frame 401. A drag-and-drop function, right-click function or some other suitable function may be used in conjunction with the graphical pointer 405 for placement purposes. This graphical pointer 405 may be focused through the use of some type of input device including a mouse, light pen, touch screen, keyboard, or other suitable input device. Sub frame 401 serves as a work space to manipulate the image that is to be selected as a layer or sub layer. This image 404 has a blurry background 406, and a defined foreground 407)
displaying, by the computing device, the foreground layer with the background in the user interface (Lorenz, see FIG. 4 and at least par. [0042] This image 404 has a blurry background 406, and a defined foreground 407).

    PNG
    media_image3.png
    579
    792
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Gilra disclosed invention, and have compositing, by the computing device, the foreground layer with a background; and displaying, by the computing device, the foreground layer with the background in the user interface, as taught by Lorenz, thereby to provide the method that split the image into multiple layer and sub-layer that is easy for user to edit the image and save time for processing.

Regarding claim 18.  Gilra in view of Lorenz discloses the method of claim 17, further comprising: 
receiving a selection of at least one said mask via the user interface (Gilra, see FIG. 2, col. 5, lines 33-37, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer); and
displaying, in the user interface responsive to the selection, multiple nested masks containing respective portions of the respective editable portion of the at least one said mask (Gilra, col. 5, lines 40-45, Referring now to FIG. 3, a screen shot 80 of a GUI is shown. In this example, the same image is being shown, however the user has selected to view the layers in a first state, in this example the editable state. The image 82 has several differences as compared to the image 12 of FIG. 1 and image 22 of FIG. 2. Also shown are thumbnails for each layer, similar to FIG. 2).


Regarding claim 20. Gilra in view of Lorenz discloses the method of claim 17, further comprising receiving an input specifying a segmentation detail level and wherein the generating the plurality of masks is based at least in part on the segmentation detail level (Lorenz, see FIG. 4 and at least par. [0042], Also shown is a screen object or widget 408 that defines the number of layers or sub layers to be added to the image layer stack associated with image 404. A screen object or widget is an element of the GUI 107 that displays an information arrangement changeable by the user 101. A screen object or widget may include a radio button, check box, or some other suitable screen object or widget. Here, the number "2" is chosen as the number of layers or sub layers to be added to the image layer stack).

Claim 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilra (US 8170380 B1) in view of Lorenz et al. (US 20140029868 A1, hereinafter Lorenz) as applied claim 9 above and further in view of McNerney et al. (US 9569697 B1, hereinafter McNerney).
Regarding claim 14. Gilra in view of Lorenz discloses the system of claim 9, wherein the user interface responsive to a user interaction with a respective portion of the single image, but does not explicitly discloses wherein at least one said mask appears via the user interface responsive to a user interaction with a respective portion of the single image.  However, McNerney discloses:
wherein at least one said mask appears via the user interface responsive to a user interaction with a respective portion of the single image (McNerney, see at least col. 14, lines 48-55, As shown in the example in FIG. 4(b), the user selected an object classification of a “glass”, such as by touching a portion of one of the three glasses in the image 402. An object index 124 of the segmented image identifies three instances of the “glass” object classification. In response to the user's selection, a mask 430 is presented in which one glass 410 of the three glasses 408, 410 and 412 is revealed and available for editing).

    PNG
    media_image4.png
    758
    615
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Gilra in view of Lorenz, disclosed invention, and have wherein at least one said mask appears via the user interface responsive to a user interaction with a respective portion of the single image, as taught by McNerney, thereby to provide an editing system that benefit by attaching edit procedures to an object classification, rather than fixing the edits to regions of an image and that it easy for user to edit the image.

Regarding claim 15.  Gilra in view of Lorenz and further in view of McNerney discloses the system of claim 9, the operations further comprising: 
receiving a selection of masks from the plurality of masks via the user interface image (Gilra, see FIG. 2, col. 5, lines 33-37, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer); 
receiving an indication of an edit to the respective editable portions of the selected masks (McNerney, see col. 14, lines 60-67, The user may optionally request different masks that show various groupings of the instances of glasses, or an individual instance of one of the “glass” object classifications from the image. For example, by touching the image a second time the user may request another mask that reveals two of the three glasses and by touching again, a third mask may expose all three of the edit glasses for editing, and so on. The user may choose an object for editing by activating edit control element 432 when a mask is shown that highlights the object or objects that the user would like to edit); 
applying the edit to the respective editable portions of the selected masks (Gilra, see at least col. 4, and lines 47-59, Any one of the layer thumbnails can be clicked, and the layer represented by the thumbnail is swapped from the editable state to the maintain appearance state. Thus, in this example if the user was unhappy with the footer gradient layer 84 currently displayed in an editable state, since the footer gradient layer is quite different from the footer gradient layer in the maintain appearance state, the user could click on the footer gradient thumbnail 30 and the footer gradient layer 84 would be swapped from the editable state to the maintain appearance state and the footer gradient would appear like the footer gradient shown in image 22 instead of the footer gradient shown in image 82. The user could commit the layer or commit the entire file); and 
displaying the single image having the edit to the respective editable portions (Gilra, see FIG. 3, The image 82 has several differences as compared to the image 12 of FIG. 1 and image 22 of FIG. 2. Also shown are thumbnails for each layer, similar to FIG. 2).

Regarding claim 19.  Gilra in view of Lorenz discloses the method of claim 17, further comprising: 
receiving a selection of masks from the plurality of masks via the user interface (Gilra, see FIG. 2, col. 5, lines 33-37, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer. The user could then make the desired changes to the leaf layer); 
applying the edit to the respective editable portions of the selected masks (Gilra, see at least col. 4, and lines 47-59, Any one of the layer thumbnails can be clicked, and the layer represented by the thumbnail is swapped from the editable state to the maintain appearance state. Thus, in this example if the user was unhappy with the footer gradient layer 84 currently displayed in an editable state, since the footer gradient layer is quite different from the footer gradient layer in the maintain appearance state, the user could click on the footer gradient thumbnail 30 and the footer gradient layer 84 would be swapped from the editable state to the maintain appearance state and the footer gradient would appear like the footer gradient shown in image 22 instead of the footer gradient shown in image 82. The user could commit the layer or commit the entire file); and 
receiving editable portions of the selected masks (Gilra, see FIG. 2, and col. 4, lines 32-36, if the user desired to edit the leaf layer using a tool not supported by the maintain image format, the user could click on thumbnail 28 and the displayed leaf layer would change from the maintain appearance state of the leaf layer to the editable state of the leaf layer)
Gilra in view of Loren does not explicitly discloses receiving an indication of an edit to the respective editable portions of the selected masks.  However, McNerney discloses:
receiving an indication of an edit to the respective editable portions of the selected masks (McNerney, see col. 14, lines 60-67, The user may optionally request different masks that show various groupings of the instances of glasses, or an individual instance of one of the “glass” object classifications from the image. For example, by touching the image a second time the user may request another mask that reveals two of the three glasses and by touching again, a third mask may expose all three of the edit glasses for editing, and so on. The user may choose an object for editing by activating edit control element 432 when a mask is shown that highlights the object or objects that the user would like to edit); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Gilra in view of Lorenz, disclosed invention, and have receiving an indication of an edit to the respective editable portions of the selected masks, as taught by McNerney, thereby to provide an editing system that benefit by attaching edit procedures to an object classification, rather than fixing the edits to regions of an image and that it easy for user to edit the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612     

   
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612